         Case 1:19-cv-00719-GHW Document 36 Filed 05/22/19 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                                148 West 24th Street, 8th Floor
                                      New York, NY 10011
                                        Tel: 212-465-1180
                                       Fax: 212-465-1181
                                   info@leelitigation.com

WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com

                                                                                      May 22, 2019
VIA ECF
The Honorable Gabriel W. Gorenstein, U.S.M.J
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

                 Re:            Sullivan, Jr. v. Doctor’s Associates et al.
                                Case No. 19-cv-00719-GHW-GWG

Dear Judge Gorenstein:

         We are counsel to Plaintiff in the above-referenced matter. We write to respectfully request
that the Court provide an American Sign Language (ASL) interpreter for Plaintiff Phillip Sullivan,
Jr. at the Settlement Conference scheduled on Monday, June 10, 2019, at 2:30 p.m. in Courtroom
6-B, 500 Pearl Street, New York, New York.

        The presence and assistance of an ASL interpreter at the Settlement Conference is essential
to Plaintiff’s full inclusion in, and understanding of, the events and discussions that will occur.

       We thank the Court for its consideration of the above.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc: all parties via ECF
